Response to Arguments
1.	Applicant's arguments filed 12/7/20 have been fully considered but they are not persuasive. 
As an initial matter, examiner notes applicant does not provide remarks traversing the rejection of claims 1-5, 8, 14, 17-18, 20-21 and 23-28 as being unpatentable over Dubeta (US Pat. No. 6,743,107) in view of Hagerty (US Pat. No. 6,575,840) and further in view of Dubois et al. (US Pub. No. 2011/0028227) that begins on Page 18 of the Final rejection. Moreover, applicant’s Remarks focus on the teachings of Dubeta and Hunter, their combined teachings and the legal propriety of making the proposed combination. As such, applicant is considered to acquiesce to the rejection of claims 1-5, 8, 14, 17-18, 20-21 and 23-28 as being unpatentable over Dubeta, Hagerty and Dubois et al.
 	Regarding the rejection of claims 1-5, 7-8, 14, 17-18 and 20-28 as being unpatentable over Dubeta in view of Hunter, in view of Dubois et al, or in the alternative, in further in view of Hagerty, examiner notes applicant’s arguments do not address the teachings of Hagerty. As such, applicant is considered to acquiesce to the purported teachings of Hagerty set forth on pages 7-8 of the Final rejection.
	Applicant argues wherein the cited rationale for combining the teachings of Hunter with primary reference Dubeta are improper. Examiner respectfully disagrees. By adding an additional (i.e. second) curvature axis to the slide ramp sub elements the rider will experience additional accelerations and angular forces. Within the amusement art, additional degrees of freedom or more dynamic ride paths are known to increase the entertainment value of the amusement systems. Hunter recognizes this at paragraphs [0007]-[0010]. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Hunter teaches an amusement ride sub-element comprising curvatures about two axes perpendicular to teach other (Fig.’s 4A-4C; paragraphs [0095]-[0096]). One ordinary skill in the art would recognize that incorporating this dual curvature sub-element into Dubeta’s sub-elements would result in having the claimed first and second axis of curvatures. 
	Applicant argues that the proposed modification would not have a reasonable expectation of success since Dubeta is intended to bring the rider to a stop before changing directions. Examiner respectfully disagrees. Indeed, Dubeta admits the rider may not necessarily come to a complete stop (“substantially 0”) before continuing downward. In both Dubeta and Hunter, the rider will lose momentum and speed going up the sub element, before gaining speed going down. Whether the loss of speed is complete loss or substantially complete does not undermine the reasonable expectation of success from the proposed combination. Notably, Dubeta and Hunter teach a water slide wherein users start from a high elevation and traverse sub-elements such that the ride paths start and end at approximately 180 degrees. This strong similarity in structure is indicia of reasonable expectation of success in the combination. The proposed combination does not destroy a primary operation of Dubeta. Wait times will still be If ride time is reduced as a result of the new arcuate path, it is close to negligible. The switchback nature of Dubeta’s ride is maintained as Hunter’s sub-element induces 180 degree turn. In fact, Hunter’s sub-elements comport with a primary purpose of Dubeta: “achieving desired speeds, excitement, and rapid changes of direction” (Dubeta column 2, lines 10-14). 
	Lastly, and regarding the limitation that the upwardly extending surface extend above and from an opposing side wall of the entry flume, examiner again notes that this teaching is taught by Hagerty. Furthermore, in response to examiner’s application of MPEP 2144.04 In re Japikse, applicant’s remarks provide criticality to high banked turns. However, examiner does not argue that the high banked turns are obvious in view of In re Japikse. Rather, it is the limitation that the upwardly extending surface be “from one of the opposing side walls of the entry flume” that is at issue. As set forth in the Final Rejection, applicant’s second and third sub-elements provide high banked turns, yet, they do not extent from one of the opposing side walls of the entry flume.  Examiner maintains that the combination of Dubeta and Hunter provide the high banked turn functionality without extending from one of the opposing side walls of the entry flume. To reiterate, the specification does provide criticality to the banked turns, but the banked turns are realized without necessarily extending from side walls of the entry flume. 

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711